Citation Nr: 0832951	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  06-12 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for bilateral hearing loss has been 
received.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from June 1946 to April 
1948.  The veteran also served in the Army and Navy Reserves; 
and he had various periods of active duty for training 
(ACDUTRA) and inactive duty for training (INACDUTRA) until 
his retirement from the Army Reserves in September 1988.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 2005 rating decision in which the RO reopened and 
denied the veteran's claim for service connection for 
bilateral hearing loss.  The veteran filed a notice of 
disagreement (NOD) in September 2005; and the RO issued a 
statement of the case (SOC) in March 2006.  The veteran filed 
a substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in April 2006.  Later the same month the 
RO issued a supplemental SOC (SSOC).

In August 2008, a Deputy Vice-Chairman of the Board granted 
the veteran's motion to advance this appeal on the Board's 
docket, pursuant to the provisions of 38 U.S.C.A. § 7107 
(West 2002) and 38 C.F.R. § 20.900(c) (2007).

Although the RO, in the decision on appeal, reopened and 
confirmed the RO's March 1997 denial of service connection 
for bilateral hearing loss, the Board has a legal duty under 
38 U.S.C.A. §§ 5108 and 7104 (West 2002) to address the 
question of whether new and material evidence has been 
received to reopen the issue of service connection for 
bilateral hearing loss.  That matter goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996); see also Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  As the Board must first 
decide whether new and material evidence to reopen the claim 
for service connection for bilateral hearing loss has been 
received before it can address the matter on the merits-and 
in light of the Board's favorable action on the petition to 
reopen-the Board has characterized the appeal as to 
bilateral hearing loss as encompassing the two issues on the 
title page.

The Board has also considered the recent decision of the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Boggs v. Peake, 520 F. 3d 1330 (Fed. 
Cir. 2008).  In that decision, the Federal Circuit held that 
a claim for one diagnosed disease or injury cannot be 
prejudiced by a prior claim for a different diagnosed disease 
or injury.  Rather, the two claims must be considered 
independently.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 
1996).  In this case, the veteran was previously denied 
service connection for bilateral hearing loss on the basis 
that, while there were medical records reflecting a diagnosis 
of bilateral hearing loss, there was no evidence linking it 
to service.  As there was a diagnosis of bilateral hearing 
loss at the time of the previous rating decision, diagnoses 
of bilateral hearing loss since that denial cannot constitute 
a different diagnosed disease or injury.  As such, new and 
material evidence is required to reopen the claim for service 
connection for bilateral hearing loss.

The Board's decision reopening the claim for service 
connection for bilateral hearing loss is set forth below.  
The matter of service connection for bilateral hearing loss 
on the merits is addressed in the remand following the order; 
that matter is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that, in an 
undated statement received in August 2008, the veteran 
indicated VA has not acted on a request for a waiver of the 
means test for eligibility for treatment through the VA 
healthcare system.  As this issue has not been adjudicated by 
the VA Medical Center (VAMC), it not properly before the 
Board; hence, it is referred to the VAMC for appropriate 
action.


FINDINGS OF FACT

1.  All notification and assistance action needed to fairly 
adjudicate the petition to reopen the claim for service 
connection for bilateral hearing loss has been accomplished.

2.  In a March 1997 rating decision, the RO denied the 
veteran's claim for service connection for bilateral hearing 
loss; although notified of the denial in a letter dated the 
following month, the veteran did not initiate an appeal.

3.  Evidence associated with the claims file since the March 
1997 denial of the claim for service connection for bilateral 
hearing loss includes evidence that is not cumulative and 
redundant of evidence of record at the time of the prior 
denial, that relates to an unestablished fact necessary to 
substantiate the claim, and that raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 1997 rating decision, denying service 
connection for bilateral hearing loss, is final.  38 U.S.C.A. 
§ 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2007).

2.  As evidence received since the March 1997 RO denial is 
new and material, the criteria for reopening the claim for 
service connection for bilateral hearing loss are met.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Given the Board's favorable disposition of the claim to 
reopen, the Board finds that all notification and development 
actions needed to fairly adjudicate this aspect of the appeal 
have been accomplished.  

II.  Petition to Reopen

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Board observes that, with respect to the veteran's Army 
and Navy Reserve service, the applicable laws and regulations 
permit service connection only for a disability resulting 
from disease or injury incurred in or aggravated coincident 
with ACDUTRA, or for disability resulting from injury during 
INACDUTRA.  See 38 U.S.C.A. § 101(22), (23), (24); 38 C.F.R. 
§ 3.6.  

Under the provisions of 38 C.F.R. § 3.385, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  

The veteran's claim for service connection for bilateral 
hearing loss was originally denied in a March 1997 rating 
decision.  Evidence then of record included the veteran's 
service treatment records for his period of active duty, a 
AGUZ Form 249, Chronological Record of Military Service, and 
medical records from the Walter Reed Army Medical Center, 
along with various audiological examination reports.  The 
veteran's service treatment records for his period of active 
duty reflect no complaints, findings, or diagnosis of hearing 
loss, which the veteran acknowledged in a January 1997 
telephone conversation with RO personnel.  The audiometric 
testing done at the Walter Reed Army Medical Center shows 
hearing loss, in each ear, to an extent recognized as a 
disability, under 38 C.F.R. § 3.385.  The RO based its denial 
on the fact that there was no indication that the veteran's 
hearing loss had its initial onset during his period of 
active duty and post-service medical records did not show any 
link to service. 

Although the veteran was informed of the March 1997 decision 
in a letter dated the following month, the veteran did not 
initiate an appeal to the Board within one year of 
notification of the decision.  Therefore, the March 1997 
rating decision is final as to the evidence then of record.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.1103. 

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

Here, the veteran's petition to reopen the previously denied 
claim for service connection for bilateral hearing loss was 
received in April 2005.

Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence 
not previously submitted to agency decision makers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim(s) sought to be reopened, and must raise 
a reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a)

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial was the October 1974 RO 
decision that confirmed the July 1973 RO denial of the claim 
for service connection.  Furthermore, for purposes of the 
"new and material" analysis, the credibility of the evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

Evidence added to the record since the RO's March 1999  
denial includes VA outpatient treatment records from the 
Northport VA Medical Center, a July 2005 VA audiological 
examination report, an updated DARP Form 249-3, Chronological 
Record of Military Service, a March 2006 private audiological 
evaluation report, and statements from the veteran and his 
representative.

The Board notes that the additional evidence received 
includes an updated copy of the veteran's DARP Form 249-3, 
confirming that he had additional service in the Army 
Reserves from 1977 through September 7, 1988.  Also added to 
the record are statements in which the veteran asserts that 
his hearing loss is the result of in-service injury due to 
acoustic trauma during his more than 40+ years of service in 
the Navy and the Army and Navy Reserves, in particular the 
variety of military weapons he fired and was exposed to as an 
airborne artilleryman without the benefit of hearing 
protection.  

As the aforementioned evidence was not previously considered 
by agency adjudicators, and is not cumulative or duplicative 
of evidence previously of record, it is "new".  As noted 
above, the veteran was previously denied service connection 
for hearing los, because there was no evidence of initial 
onset during his active duty or a link to such service.  As 
the record now includes service department records confirming 
the veteran's more than 40 years of Reserve service, thus, 
the evidence relates to an unestablished fact that is 
necessary to substantiate the claim.  Moreover, when such 
evidence is considered in light of the additional lay 
statements from the veteran that his hearing loss is due to 
alleged acoustic trauma sustained during his more than 40 
years of Reserve duty, not just his active duty, the Board 
also finds this evidence provides a reasonable possibility of 
substantiating the claim.  The Board reiterates that, for 
purposes of reopening, the credibility of the evidence is 
presumed.  Justus, 3 Vet. App. at 512-513.  

Accordingly, the  Board concludes that the criteria for 
reopening the claim for service connection for bilateral 
hearing loss are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.
ORDER

As new and material evidence to reopen the claim for service 
connection for bilateral hearing loss has been received, to 
this limited extent, the appeal is granted.


REMAND

In view of the Board's reopening, the RO should consider the 
reopened claim for service connection on the merits, in the 
first instance, to avoid any prejudice to the veteran.  The 
Board also finds that further development of the claim is 
warranted.

As noted above, the veteran has claimed a relationship 
between his hearing loss and his military service, to include 
ACDUTRA or INACDUTRA in the Army and Navy Reserves; however, 
neither the veteran's military occupational specialty (MOS) 
nor the actual periods during which the veteran served on 
ACDUTRA or INACDUTRA in the Reserves has been verified.  Only 
service department records can establish if and when a person 
was serving on active duty, ACDUTRA, or INACDUTRA.  See 
Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  Given the 
governing legal authority, set forth above, the RO should 
undertake appropriate action to verify the dates of ACDUTRA 
and INACDUTRA for the veteran's Army and Navy Reserve service 
and to ascertain any MOS assigned to the veteran while 
serving in the Reserves.  

Moreover, the claims file does not include copies of any of 
the veteran's service treatment records for his extensive 
period of Reserve service as it appears the RO never made any 
request to obtain such records.  Thus, on remand, the RO 
should also attempt to obtain any service treatment records 
from the period of the veteran's Army and Navy Reserve 
service.  In this regard, the Board notes that the veteran 
appears to have served in the Navy Reserves from April 1948 
to April 1950 and in the Army Reserves from April 1950 to 
September 7, 1988.  In requesting these records, the RO 
should follow the current procedures of 38 C.F.R. 
§ 3.159(c)(2) (2007) with respect to requesting records from 
Federal facilities.

The Board also notes that the medical evidence of record 
includes a report of a private audiometric evaluation 
performed in March 2006 that shows a graphical display of 
audiogram test results that have not been converted to an 
appropriate numerical form.  Accordingly, this evidence 
requires translation by a certified specialist.  See Kelly v. 
Brown, 7 Vet. App. 471 (1995).  This should be accomplished 
on remand.

The Board further notes that the veteran's service medical 
records for his sole period of active duty reflect no 
complaints, findings, or diagnosis of hearing loss.  His 
April 1948 separation examination report shows normal 
bilateral hearing, with a result of 15/15 for both ears using 
both whispered and spoken voice tests.  No audiometric 
testing was done.

Moreover, the absence of in-service evidence of hearing loss 
is not fatal to a claim for service connection.  See Ledford 
v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence 
of a current hearing loss disability (i.e., one meeting the 
requirements of section 3.385, as noted above) and a 
medically sound basis for attributing such disability to 
service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).

As noted above, Walter Reed Army Medical Center audiometric 
testing results show hearing loss, in each ear, to an extent 
recognized as a disability under 38 C.F.R. § 3.385.  The 
question remains, however, as to whether there exists a 
medical nexus between the veteran's bilateral hearing loss 
and service, to include alleged in-service noise exposure..

While the veteran's service treatment records for his period 
of active duty service do not document the occurrence of, or 
treatment for, any specific incidence of acoustic trauma, the 
veteran is competent to assert the occurrence of in-service 
injury, to include in-service noise exposure.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  Considering the 
circumstances of the veteran's service, the veteran was 
likely exposed to some, and possibly significant, noise 
exposure in service from the firing of weapons.  

Also, the  record currently includes a July 2005 n opinion on 
the nexus question by a VA audiologist to the effect that the 
veteran's current bilateral hearing loss was less likely as 
not caused by or a result of in-service acoustic trauma, 
noting that, since the veteran did not notice hearing loss 
until July 1990, post his military retirement from the Army 
Reserves on September 7, 1988, and no testing or report of 
hearing loss was found in the veteran's claims file or 
service medical records prior to his retirement date.  
However, the Board finds that this opinion is inadequate as 
it was based on a review of the veteran's claims file, which 
included few Reserve personnel records and did not include 
copies of any of the veteran's service medical records for 
his extensive Reserve service. 

After receiving the further information requested above, 
given the veteran's assertions of in-service acoustic trauma 
and objective medical evidence of bilateral hearing loss to 
an extent recognized as a disability under 38 C.F.R. § 3.385 
within less than two years after his retirement from the 
Reserves, the Board finds that VA examination, with 
audiometric testing, and a medical opinion explicitly 
addressing the medical relationship, if any, between the 
veteran's current hearing loss and likely in-service noise 
exposure-to include during any period(s) of ACDUTRA and/or 
INACDUTRA-that is supported by fully-stated rationale, would  
be helpful in resolving the claim for service connection.  
See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the RO should arrange for the veteran to undergo 
VA examination by an otolaryngologist-ear, nose and throat 
(ENT) physician-at a VA medical facility.  The veteran is 
hereby advised that failure to report to the scheduled 
examination, without good cause, shall result in denial of 
the reopened claim for service connection.  See 38 C.F.R. 
§ 3.655(b) (2007).  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the veteran fails to report to the scheduled examination, the 
RO must obtain and associate with the claims file copies of 
any notice(s) of the date and time of the examination sent to 
the veteran by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records.  Only VA 
treatment records dated up until July 19, 2005 from the 
Northport, New York VA Medical Center (VAMC) have been 
associated with the claims file.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding pertinent medical records from 
the Northport VAMC, following the procedures prescribed in 38 
C.F.R. § 3.159 (2007) as regards requesting records from 
Federal facilities.

The RO should also give the veteran another opportunity to 
present information and evidence pertinent to the claim for 
service connection, on the merits, notifying him that he has 
a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also  38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2007).  

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. 
§§ 5103, 5103A  (West 2002); 38 C.F.R. § 3.159 (2007).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the claim remaining on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should contact the National 
Personnel Records Center, the 
Departments of the Navy and the Army, 
and any other appropriate sources to 
verify the veteran's service, to 
particularly include personnel records 
identifying the veteran's MOS and 
verifying all of the veteran's actual 
periods of ACDUTRA and INACDUTRA in the 
Army and Navy Reserves.  In this 
regard, the Board notes that the 
veteran appears to have served in the 
Navy Reserves from April 1948 to April 
1950 and in the Army Reserves from 
April 1950 to September 7, 1988.

The RO should also request any service 
treatment records from the veteran's 
service in the Army and Navy Reserves.

In requesting this information, the RO 
should follow the current procedures 
prescribed in 38 C.F.R. § 3.159 as 
regards requesting records from Federal 
facilities.  The RO is reminded that it 
should continue efforts to procure the 
relevant records relating to the 
veteran's Army and Navy Reserve service 
until either the records are received, 
or until it receives specific 
information that the records sought do 
not exist or that further efforts to 
obtain them would be futile.  All 
records and/or responses received 
should be associated with the claims 
file.

2.  The RO should have a certified 
specialist translate any graphical 
displays of private audiogram test 
results that have not been converted to 
an appropriate numerical form, in 
particular the private audiometric 
evaluation performed in March 2006.

3.  The RO should obtain from the 
Northport VAMC and its outpatient clinics 
all outstanding pertinent records of 
evaluation and/or treatment for the 
veteran's hearing loss since July 2005.  
The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

4.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim remaining on appeal that is not 
currently of record.  The RO should 
explain the type of evidence that is his 
ultimate responsibility to submit.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

5.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

6.  After all records and/or responses 
received are associated with the claims 
file, the RO should arrange for the 
veteran to undergo VA examination, by an 
ENT physician, at an appropriate VA 
medical facility.  The entire claims 
file, to include a complete copy of the 
REMAND, must be made available to the 
physician designated to examine the 
veteran, and the report of examination 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies (to include audiometry and speech 
discrimination testing) should be 
accomplished (with all results made 
available to the examining physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.

Based on the results of audiometric 
testing, the ENT physician should 
specifically indicate, with respect to 
each ear, whether the veteran currently 
has hearing loss  to an extent recognized 
as a disability for VA purposes (i.e., an 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000 or 4000 
Hertz of 40 decibels or greater; or an 
auditory threshold for at least three of 
the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz of 26 decibels or greater; or 
speech recognition scores using the 
Maryland CNC test of less than 94 
percent).  

If any hearing loss disability is 
diagnosed, also with respect to each ear, 
the physician should offer an opinion, 
consistent with sound medical principles, 
as whether it is at least as likely as 
not (i.e., there is a 50 percent or 
greater probability) that such disability 
is the result of injury or disease (to 
particularly include alleged in-service 
noise exposure) incurred or aggravated by 
(a) disease or injury during active duty 
or a period of active duty for training 
(ACDUTRA) during Navy and/or Army Reserve 
service; or (b) injury during a period of 
inactive duty training (INACDUTRA) during 
Navy and/or Army Reserve service.

In rendering the requested opinion, the 
physician should specifically consider 
and discuss the veteran's Reserve service 
personnel and medical records, and the 
July 2005 VA audiologist's opinion. 

The physician should set forth all 
examination findings, along with a 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

7.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

8.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

9.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for bilateral hearing 
loss.  If the veteran fails, without good 
cause, to report to the scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
consider the claim, on the merits, in 
light of all pertinent evidence and legal 
authority. 

10.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 



(West Supp. 2008).  The Board also reminds the RO that this 
case has been advanced on the Board's docket.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


